Exhibit 1 TABLE OF CONTENTS INVITATION TO SHAREHOLDERS 4 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS OF STANTEC 5 MANAGEMENT INFORMATION CIRCULAR 6 Solicitation of Proxies 6 Registered Shareholders – Appointment and Revocation of Proxies 6 Non-Registered (Beneficial) Shareholders – Appointment and Revocation of Proxies 7 Voting of Shares Represented by Management Proxies 8 PARTICULARS OF MATTERS TO BE ACTED ON AT THE MEETING 9 Report of Management and Consolidated Financial Report 9 Election of Directors 9 Appointment of Auditor 9 Other Business 10 INFORMATION REGARDING STANTEC 11 Interest of Certain Persons in Matters to be Acted Upon 11 Currency 11 Voting Shares and Their Principal Holders 11 Normal Course Issuer Bid 11 Disclosure of Corporate Governance Practices 11 Board of Directors’ Meetings 12 Committees of the Board of Directors 12 Audit Committee 12 Corporate Governance and Compensation Committee 13 Election of Directors 14 Majority Voting Policy 18 Compensation of Directors 18 Director Equity Ownership 20 Age and Term Limits 20 Executive Compensation 20 Summary Compensation Table 21 Chief Executive Officer Compensation 21 Chief Executive Officer Share Ownership 22 Option Grants During the Most Recently Completed Financial Year 22 Aggregated Option Exercises During the Most Recently Completed Financial Year and Financial Year-End Option Values 22 Equity Compensation Plan Information 23 2 Terms of the Plan 23 Indebtedness of any Directors, Executive Officers and Senior Officers 25 Employment Contracts 25 Anthony P. Franceschini 25 Mark E. Jackson 26 Donald W. Wilson 26 Valentino DiManno 27 Jeffery Kishel 27 Report on Executive Compensation 28 Composition of Corporate Governance and Compensation Committee 28 Compensation Philosophy 28 Compensation of the Chief Executive Officer 29 Performance Graph 30 Directors’ and Officers’ Liability Insurance 30 2008 Shareholder Proposals 30 Additional Information 31 Directors’ Approval 31 SCHEDULE “A” – STATEMENT OF CORPORATE GOVERNANCE PRACTICES 32 3 4 STANTEC INC. NOTICE OF ANNUAL MEETING OF SHAREHOLDERS Stantec Inc. (Stantec) will hold its annual meeting of shareholders (the Meeting) at Enterprise Square, 10230 Jasper Avenue, Edmonton, Alberta on Thursday, May 1, 2008 at 11:00 AM (MDT) to 1. Receive Stantec’s financial statements for the financial year ended December 31, 2007, together with the auditor’s report on those statements 2. Elect the directors of Stantec 3. Appoint an auditor and to authorize the directors to fix the auditor’s remuneration 4. Transact any other business properly brought before the Meeting The accompanying Management Information Circular contains more information regarding these matters. Stantec’s 2007 audited financial statements are included in the Stantec annual report which is being mailed with the circular. The Board of Directors has fixed the close of business on March 14, 2008 as the record date for the determination of shareholders entitled to notice of and to vote at the meeting, and only shareholders of record on such date are entitled to vote on these matters at the meeting. By order of the Board of Directors Edmonton, Alberta March 14, 2008 JEFFREY S. LLOYD Secretary If you are not able to attend the meeting in person, please exercise your right to vote by returning the enclosed form of proxy to Computershare Trust Company of Canada, 9th Floor, 100 University Avenue, Toronto, ONM5J 2Y1, so as to arrive no later than 11:00 AM (MDT) on April 29, 2008 or, if the meeting is adjourned, 11:00 AM (MDT) on the second business day before any adjournment. 5 STANTEC INC. MANAGEMENT INFORMATION CIRCULAR SOLICITATION OF PROXIES SOLICITATION OF PROXIES This Management Information Circular and the accompanying form of proxy are for use at Stantec’s annual shareholder meeting, and any adjournments or postponements, for the purposes described in the accompanying notice of meeting. The meeting is scheduled for 11:00 AM (MDT), Thursday, May 1, 2008 at Enterprise
